Citation Nr: 1038322	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected right ACL (anterior cruciate ligament) 
deficient knee (based on recurrent subluxation or lateral 
instability).

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected status post right knee strain, ACL tear and 
medial meniscus tear (based on limitation of motion).

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected status post ACL surgery of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to December 
2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating actions in February and December 2005 
issued by the RO that granted service connection for right ACL 
deficient knee and status post ACL surgery of the left knee.

These matters were last before the Board in December 2008.  At 
that time, the Board, inter alia, granted a 30 percent initial 
evaluation for the Veteran's service-connected right ACL 
deficient knee (based on recurrent subluxation or lateral 
instability), and remanded this claim, as well as the claims for 
an initial rating in excess of 10 percent for status-post right 
knee strain, ACL tear and medial meniscus tear (based on 
limitation of motion) and an initial rating in excess of 10 
percent for status-post ACL surgery of the left knee for further 
development.  That development has been completed and the matter 
is now ready for consideration by the Board.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).

The Board is cognizant that the December 2008 Board decision does 
contain an Order denying entitlement to an initial evaluation in 
excess of 10 percent for the service-connected right knee 
disability on the basis of limitation of motion, which suggests 
that the Veteran's appeal as to that particular matter was 
resolved.  However, the Remand portion of the Board's decision 
continues to address the matter, noting that outstanding 
treatment records exist pertaining to both knees and that such 
records must be reviewed.  The Remand also instructs the RO to 
arrange for a new VA examination to evaluate the severity of both 
his right and left knee disabilities.  Thus, notwithstanding the 
Order, the Board finds that this claim was not resolved by the 
Board's 2008 Decision and remains on appeal.

The Veteran was provided a Travel Board hearing in August 2010.  
A transcript of the testimony offered at this hearing has been 
associated with the record.  


FINDINGS OF FACT

1.  At no time has the competent and probative evidence 
demonstrated an exceptional disability picture for either of the 
Veteran's knee disabilities.

2.  At no time has limitation of flexion of the right knee been 
limited to 30 degrees or less and at no time has extension of the 
right knee been limited to 15 degrees or more.

3.  Throughout the relevant period, the Veteran's service-
connected status post right knee strain, ACL tear and medial 
meniscus tear has manifested by dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion.

4.  At no time has limitation of flexion of the right knee been 
limited to 30 degrees or less and at no time has extension of the 
right knee been limited to 15 degrees or more.

5.  As of September 29, 2009, the service-connected status post 
ACL surgery of the left knee has manifested by slight lateral 
instability.

6.  Throughout the relevant period, the Veteran's service-
connected status post right knee strain, ACL tear and medial 
meniscus tear has manifested by dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion.


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected right ACL (anterior cruciate ligament) 
deficient knee (based on recurrent subluxation or lateral 
instability) is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2010).  

2.  Entitlement to an increased evaluation of 20 percent for the 
service-connected status post right knee strain, ACL tear and 
medial meniscus tear (based on limited motion as well as 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion) is granted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010).

3.  Entitlement to a separate 10 percent evaluation for the 
service-connected status post ACL surgery of the left knee (based 
on recurrent subluxation or lateral instability) is granted, 
effective September 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5263 (2010).

4.  Entitlement to an increased evaluation of 20 percent for the 
service-connected status post ACL surgery of the left knee (based 
on limited motion as well as dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion) is granted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5263 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As to the claims on appeal, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra.  For this reason, and as no deficiencies in VA's 
compliance with its duties under the Veterans Claims Assistance 
Act (VCAA) have been alleged, the Board need not address VA's 
duty to notify with respect to these claims.

The Board further finds that the duty to assist requirements have 
also been satisfied with respect to this claim.  Specifically, 
all obtainable evidence identified by the Veteran relative to the 
issues has been obtained and associated with the claims folder, 
and the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate.  They were predicated on a 
substantial review of the record and medical findings and 
considered the Veteran's complaints and symptoms.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues addressed in this decision has 
been met.  38 C.F.R. § 3.159(c)(4).  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged' ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  When there is no limitation of 
motion of the specific joint or joints that involve degenerative 
arthritis, Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent rating 
for degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling.  Unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling.  
Extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more is to be rated 60 percent disabling.  38 U.S.C.A. 
§38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation 
or lateral instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; moderate 
recurrent subluxation or lateral instability of the knee is rated 
20 percent disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  Id.  
Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and instability 
of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
When X-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran would 
be entitled to a separate compensable rating under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  38 C.F.R. § 4.71a.   Diagnostic 
Code 5259 provides a 10 percent rating for symptomatic removal of 
the semilunar cartilage.  Id.  The holding of Deluca, and the 
provisions of 38 C.F.R. § 4.40 and 4.45 apply when a disability 
has been evaluated under Diagnostic Code 5259, as removal of 
semilunar cartilage may result in complications producing loss of 
motion.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (zero percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (zero percent) disabling; extension of 
the leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for 
genu recurvatum.  Id.

Factual Background

An October 2003 Physical Profile form shows that the Veteran 
underwent left knee surgery in January 2003 for ACL 
reconstruction.  Acute onset pain and swelling was reported.

On an April 2004 physical evaluation, the Veteran's left knee 
exhibited no problem on prolonged walking, but he could not run 
more than one mile without swelling.  Left knee examination 
showed no deformities, pain or swelling.  His range of motion was 
reported to be normal with flexion to 140 degrees and extension 
to zero degrees.  Medial and lateral movements were stable and 
without complaints of pain.

The Veteran was seen for right knee complaints of pain in 
September 2004.  An examination showed findings of swelling, 
retropatellar grinding, decreased range of motion and 
questionable laxity and Lachman's.  A medical record dated later 
in this month included a provisional diagnosis of right knee ACL 
deficiency.

An October 2004 X-ray report notes a diagnosis of right knee 
internal derangement compatible with pivot-shift mechanism of 
injury, including anterior cruciate ligament tear, medial 
collateral ligament strain, lateral femoral condyle edema and 
impaction injury, likely lateral meniscal tear, and possible 
posterior horn medial meniscal tear versus contusion.

The report of a January 2005 VA outpatient orthopedic 
consultation shows that the Veteran was seen for right knee 
complaints.  He reported having constant pain since his in-
service injury, with popping/catching.  Physical examination 
revealed mild effusion, with no swelling, erythema, heat or 
lesions.

Flexion was to 135 degrees, and extension was to zero degrees.  
Strength was 5/5.  Positive anterior drawer and Lachman's were 
reported, with popping on McMurray's testing.  Posterior drawer 
sign was negative, and valgus/varus testing was stable.  The 
diagnosis was that of recurrent right knee pain with mechanical 
symptoms secondary to probable ACL tear and meniscal injury.

An April 2005 VA outpatient orthopedic consultation report shows 
that the Veteran was then seen for consideration of right knee 
ACL repair.  The examination showed mild effusion, with range of 
motion from zero to 135 degrees.  The diagnoses included those of 
right knee ACL tear with medial meniscal tear and status post 
2003 left knee ACL repair.  A June 2005 surgery date was noted 
for the right knee.

A July 2005 private medical record, dealing with the Veteran's 
knees, is also of record.  At this time, the Veteran complained 
mostly of right knee pain.  He also reported symptoms reflective 
of right knee instability.

The examination revealed right knee medial joint line tenderness, 
with positive McMurray's and anterior drawer sign.  No effusion 
was present.  His range of motion was reported to be 110 to 115 
degrees of flexion and zero degrees of extension.  Some 
instability to varus and valgus stress testing was evident.  X-
rays showed no acute abnormalities.

An examination of the left knee also showed some tenderness over 
the medical joint line, with questionable McMurray's sign.  There 
was a positive anterior drawer sign was present, but pivot shift 
sign was negative.  No effusion was shown.  His range of motion 
was reported to be 110 to 120 degrees of flexion and zero degrees 
of extension.  No instability was noted.

X-rays essentially revealed no significant abnormalities.  The 
diagnosis was that of status post ACL left knee repair, and right 
knee ACL tear, with probable right knee medial meniscus tear.

The Veteran was afforded a VA orthopedic examination in October 
2005.  His claims folder was reviewed by the examiner.  The 
Veteran was noted to be scheduled for right knee surgery in the 
near future.  He complained of having pain at the anterior and 
medial aspects of the right knee; some swelling and giving way 
was also noted.

Although the Veteran was not taking medication for his right 
knee, he reported flare-ups with squatting, and prolonged walking 
and standing.  He wore a knee brace, which he reported helped.  
An examination of the right knee showed zero degrees of extension 
with no pain and flexion limited to 100 degrees by complaints of 
pain.  Anterior and medial aspect tenderness was noted as well.

Some effusion was noted.  Anterior drawer testing showed 
instability.  Right knee pain on motion was reported by the 
examiner.  Repetitive use showed no additional loss of motion, 
fatigue, incoordination or lack of endurance.

The Veteran complained of left knee pain and occasional 
stiffness.  He denied instability, locking and giving way.  He 
was not taking medications for his left knee, but did note flare-
ups with prolonged squatting, standing and walking.  He did not 
wear a left knee brace.  Left knee examination showed flexion to 
130 degrees, limited by pain.  Extension was to zero degrees with 
no pain.

Anterior knee tenderness was observed, with neither effusion nor 
instability.  Repetitive use showed no additional loss of motion, 
fatigue, incoordination, or lack of endurance.

A scar measuring 1 by 4 cm. was noted; it was smooth with no 
depression or elevation.  It was described as being superficial 
with no adherence to the underlying tissue.  It was stable with 
no ulceration.  The scar was not painful to touch.

The diagnoses included that of status post sprain of the right 
knee, anterior ligament tear and medial meniscus tear by MRI 
(magnetic resonance imaging) evaluation, with residual pain and 
limitation of flexion, with some anterior instability.

A March 2006 VA orthopedic surgery consultation notes that the 
Veteran was to be scheduled for right knee ACL surgery, with the 
left knee being status-post reconstruction.  The Veteran had 
recently obtained a new job and was forced to postpone the 
surgery on his right knee.  At this time the Veteran complained 
of a painful left knee.  He reported continuing to exercise by 
walking and intermittent jogging.  He related having painful 
popping, clicking, locking, giving way and swelling.  He 
apparently had no sensation of instability.  The left knee was 
without marked effusion.  It exhibited no calor or rubor.  
Extension was full and flexion was to 105 degrees.  The knee 
joint was stable, but there was lateral pain with varus and 
valgus testing, as well as medial joint line tenderness at the 
pes anserine.  Popping was noted over the bursa with iliotibial 
band testing.  Status-post ACL repair, iliotibial band tightness 
and question of meniscal injury were assessed.  

An April 2006 VA orthopedic note documents a complaint of right 
knee pain and giving way since September 2004, with a history of 
twisting the knee during physical training.  The Veteran also 
reported popping/catching.  A history of ACL and medial meniscus 
tears was noted.  The Veteran's main activities were then walking 
and biking and he wore a brace on this knee.  A history of ACL 
reconstruction of the left knee was also noted and the Veteran 
reported occasional swelling in this knee.  The left knee 
exhibited no effusion or instability.  Extension was to zero 
degrees and flexion was to 110 degrees.  McMurray's was negative 
in the left knee, but the lateral joint line was tender and there 
was minimum crepitus.  There was no effusion in the right knee 
and the right knee exhibited full range of motion, without 
crepitus and McMurray's and drawer signs were negative.  

A July 2006 record from the Durham VA Medical Center (VAMC) notes 
that the Veteran was a "no show" for an appointment.  However, 
this note reflects that the Veteran was to be seen in the pre-op 
clinic for a right knee ACL and medial meniscus tear incurred in 
2004.  An addendum to this note dated in October 2006 reflects 
that the Veteran wanted to delay surgery in this regard due to 
concerns with his job.

In July 2008 the Veteran was seen at the VA Raleigh Community 
Based Outpatient Clinic (CBOC) for a primary care appointment.  
Examination of the extremities showed no clubbing, cyanosis or 
edema.  The right knee exhibited a positive anterior drawer sign.  
Likely lateral meniscal involvement was noted in this regard.  

Of record is an August 2009 MRI report of the left knee from the 
Johnston Medical Center.  This report documents a history of knee 
pain and a previous ACL repair.  This report notes a tear of the 
menisci, as well as mild cartilaginous thinning and a stable-
appearing ACL graft.  

Pursuant to the Board's remand instructions the Veteran was 
afforded a VA examination of the knees on September 29, 2009.  
The examiner reviewed the claims file in conjunction with this 
examination.  

The examiner noted that the Veteran had torn his right ACL and 
meniscus while playing basketball in service and that the Veteran 
has still not had an ACL repair.  The Veteran reported constant, 
achy, moderate, sharp, burning and dull pain in this knee, with 
flare-ups 2 times per week lasting 2 to 3 days, with 30 percent 
limitation of motion with flare-ups.  Current joint symptoms were 
noted as giving way, instability, pain, stiffness, weakness, 
locking, effusion, swelling, heat and redness.  

Examination of the right knee showed no bony enlargement or 
deformity, but tenderness was noted.  There was no crepitation, 
mass behind the knee, clicks or snaps, grinding or patellar 
abnormality.  Instability was demonstrated by positive anterior 
and posterior Lachman's test, as well as anterior drawer sign.  
Meniscal abnormality was also noted.  The ACL was absent and 
there was anterior and posterior instability, but without 
apparent lateral instability.  Active and passive flexion was 
from zero degrees of extension to 110 degrees, with pain 
beginning at 105 degrees.  Following repetitive motion, flexion 
was limited to 100 degrees by pain.  Extension was to zero 
degrees with no pain or additional limitation of motion on 
repetitive use.  

The examiner assessed "right knee is ACL absent, meniscal 
tears/degeneration with internal derangement of [the] knee, mild 
bicompartmental osteoarthritis," and noted that the condition 
had significant effects on his usual occupation.  Particularly, 
the Veteran had decreased ability to tolerate his job activities, 
to include pain with prolonged standing, decreased mobility and 
ability to squat, and inability to tolerate kneeling.   Moderate 
effects on exercise and chores were noted, and mild effect s on 
driving and shopping were documented.  The condition had no 
effect on usual daily activities.

With respect to the left knee, the examiner noted a history of 
similar injury in service, particularly that the Veteran fell and 
tore his ACL while playing basketball.  A history of left knee 
ACL reconstructive surgery using a hamstring graft was noted in 
this regard.  The Veteran then complained of constant, achy, 
moderate, sharp, burning and dull pain.  He also reported flare-
ups 2 times per week lasting 2 to 3 days, with 30 percent 
limitation of motion with these flare-ups.  There was no 
deformity, but the Veteran reported giving way, instability, 
stiffness, weakness, locking episodes, effusion, as well as 
swelling, heat and redness.  

Examination of the left knee showed no bony enlargement or 
deformity, but tenderness was demonstrated.  Creiptation and 
instability was noted as mild with anterior and posterior drawer.  
There was no mass behind the knee or any clicks or snaps, or 
grinding.  Degenerative changes of the meniscus were noted, as 
was surgical debridement thereof, but the meniscus was not fully 
absent.  There was a mild ACL laxity, as well as a chondral 
defect, patella tendinosis and pes anserinus bursitis.  Active 
and passive flexion was from zero degrees of extension to 100 
degrees flexion, with pain beginning and ending at 100 degrees.  
Extension was to zero degrees, both actively and passively.  
There was no additional limitation of motion on repetitive use.  
There was no significant loss of bone; the only manifestation 
thereof pertained to the ACL repair-tunnel for anchoring the 
graft.  Moderate effects on exercise and chores were noted, and 
mild effect s on driving and shopping were documented.  The 
condition had no effect on usual daily activities.

At his August 2010 Board hearing, the Veteran and his spouse 
offered testimony regarding the severity of his knee conditions.  
He offered a history of injury to both knees, with surgery on the 
left knee in service for a torn ACL.  With respect to the left 
knee, he reported pain, locking, popping and snapping, with 
relief from medication, ice and the use of caution.  He also 
reported locking in this knee, with one particular instance 
occurring three weeks prior where the knee buckled.  He reported 
buckling and swelling about three times per week in this knee, 
and a history of a torn medial and lateral meniscus.  He related 
that he had swelling with any physical activity, which subsided 
after about a day and a half.  He reported difficulty with 
playing with his children and that he had problems with household 
chores.  He wore a knee brace on his right knee.  He described 
his knee problems as severe and reported a history of a torn ACL 
in the right knee and that he had been advised to cut down on 
activity in this regard.  He related that further surgery was 
being contemplated, but that he was skeptical about it.  He 
offered a history of buckling/giving way in this knee.  He did a 
lot of walking for exercise, and reported difficulty standing up 
for prolonged periods at work.  He described his right knee 
condition as severe.  The Veteran testified that he worked as an 
orthopedic surgery technician.  In this capacity, he reported 
pain and swelling with standing for prolonged periods, with 
relief from shifting his weight and sitting.  

His wife related a history of observing the Veteran's knees give 
out and buckle.  She also offered a history of him treating his 
knees with ice and medication, about 2 to 3 times per week.  She 
described his condition as severe and related her observations of 
the Veteran having difficulty playing with their children and his 
day-to-day activities.  

Analysis

Initially, the Board notes that the rating criteria pertaining to 
ankylosis, impairment of the tibia and fibula and genu recurvatum 
are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2010).  Ankylosis, impairment of the tibia and fibula 
and genu recurvatum have not been shown to be present on repeated 
examination and no diagnosis or indication thereof appears in the 
record.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Similarly, the Board notes the presence of surgical scarring 
associated with the Veteran's left knee disability.  As these 
scars are not deep, 929 sq. cm. or larger, unstable, or painful, 
a separate compensable evaluation thereof is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).  The Board 
also notes that VA recently amended the Schedule for Rating 
Disabilities by revising that portion of the schedule that 
addresses the skin, so that it more clearly reflects VA's 
policies concerning the evaluation of scars, and specifically, 38 
C.F.R. § 4.118, Diagnostic Codes 7800- 7805; however, the 
amendment is effective for claims filed on and after October 23, 
2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008). 

Left Knee

The Veteran's left knee disability is currently assigned a 10 
percent evaluation for pain on motion.  See 38 U.S.C.A. 
§38 C.F.R. § 4.71a, Diagnostic Code 5003.  In terms of limitation 
of motion, entitlement to an evaluation in excess of 10 percent 
requires that flexion be limited to at least 30 degrees and 
extension be limited to at least 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With reference to the above-
outlined objective findings, no such limitation of motion in 
either plane has been shown.  The Board notes that extension has 
in every case been found to be without limitation.  Likewise, 
flexion has at most been limited to 100 degrees, even with 
consideration given the additional limitation resulting from 
symptoms of pain, fatigue and repetitive use.  DeLuca, supra.  
The Board notes that during flare-ups an additional 30 percent 
loss of range of motion has been noted; however, this would 
equate to a finding of limitation of flexion to 70 degrees, well 
below the threshold of 30 degrees necessary to substantiate a 
higher evaluation.  For these reasons, entitlement to an 
evaluation in excess of 10 percent based on either limitation of 
flexion or extension is not warranted.

Thus, the only means to establishing a higher evaluation is 
through either Diagnostic Code 5258 or 5259.  As outlined above, 
examination and MRI has shown a tear of the meniscus in this 
knee, although the meniscus was once debrided.  Moreover, the 
Veteran has reported episodes of locking, pain and effusion, 
which have been largely confirmed on examination.  Accordingly 
the Board finds that a higher 20 percent evaluation is warranted 
under Diagnostic Code 5258.  The Board believes, however, that a 
separate evaluation (as opposed to a higher rating) under this 
code would result in pyramiding in violation of 38 C.F.R. § 4.14.  
In this regard, the Board notes VAOPGCPREC 9-98 (August 14, 
1998), wherein in it was held that Diagnostic Code 5259 
contemplates limitation of motion.  The Board finds that the 
logic expressed therein would also apply to Diagnostic Code 5258, 
and, therefore, the Board is awarding an increased evaluation 
under that code rather than a separate evaluation.

However, the Veteran's left knee has, albeit recently, 
objectively demonstrated instability, which is not contemplated 
under Diagnostic Codes 5258, 5259, 5260, or 5261.  As noted 
above, ratings of 10, 20, or 30 percent are warranted for 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257, depending on whether such manifestations are slight, 
moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The Board notes that the Veteran has fairly consistently 
complained of instability in this knee; however, no objective 
evidence thereof appears until his latest VA examination on 
September 29, 2009, when mild instability was noted with anterior 
and posterior drawer tests.  While the Veteran is competent to 
report symptoms, and his testimony in that regard is certainly 
entitled to some probative weight, the Board ultimately places 
more weight on the repeated objective findings of competent 
health care specialists.  Accordingly, effective September 29, 
2009, but no earlier, the Board finds that a 10 percent 
evaluation is warranted for slight lateral instability.  
Fenderson, supra.

Again, the Board recognizes the Veteran's complaints of 
instability, but the Board does not find that the lateral 
instability of this knee is more appropriately characterized as 
moderate or severe.  The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Along these lines, the Board finds it highly 
probative that objective examination has characterized the 
instability in this knee as mild, and that examination has shown 
moderate effects on exercise and chores, but only mild effects on 
driving and shopping, and no effect on usual daily activities.  
Moreover, the ACL in this knee has been surgically repaired.  
Accordingly, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.

Right Knee

The Veteran's right knee disability is currently evaluated as 30 
percent disabling based on recurrent subluxation or lateral 
instability under Diagnostic Code 5257 and as 10 percent 
disabling for pain on motion under Diagnostic Code 5003.  Id.  30 
percent is the maximum evaluation provided under Diagnostic Code 
5257; thus, these criteria cannot provide for a higher 
evaluation.  Id.  Extraschedular consideration is addressed 
below.  

In terms of limitation of motion, entitlement to an evaluation in 
excess of 10 percent requires that flexion be limited to at least 
30 degrees and extension be limited to at least 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  With reference to 
the above-outlined objective findings, no such limitation of 
motion in either plane has been shown.  The Board notes that 
extension has in every case been found to be without limitation.  
Moreover, flexion has at most been limited to 100 degrees, with 
consideration of pain, fatigue and repetitive motion.  DeLuca, 
supra.  In this regard, the Board notes that during flare-ups an 
additional 30 percent loss of range of motion has been noted.  As 
with the left knee, this would equate to a finding of limitation 
of flexion to 70 degrees, well below the threshold of 30 degrees 
necessary to substantiate a higher evaluation.  For these 
reasons, entitlement to an evaluation in excess of 10 percent 
based on either limitation of flexion or extension is not 
warranted.

Thus, the only means to establishing a higher evaluation is 
through either Diagnostic Code 5258 or 5259.  As outlined above, 
examination and MRI has shown a tear of the meniscus in this 
knee.  As with the left knee, the Veteran has reported episodes 
of locking, pain and effusion, which have been largely confirmed 
on examination.  Accordingly the Board finds that a higher 20 
percent evaluation is warranted under Diagnostic Code 5258.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected conditions with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for his disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral knee disabilities.  
The Board notes that the Veteran has reported having some 
difficulty working because of his disabilities because of 
required long standing, etc.  However, the disability ratings 
currently assigned contemplate significant industrial impairment, 
and there is nothing in the record which suggests that his 
disabilities markedly impact his ability to perform his job 
beyond the degree already contemplated by the combined rating 
currently assigned for his knee problems.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for the 
service-connected right ACL (anterior cruciate ligament) 
deficient knee (based on recurrent subluxation or lateral 
instability) is denied.

Entitlement to a higher initial evaluation of 20 percent for the 
service-connected status post right knee strain, ACL tear and 
medial meniscus tear (based on limitation of motion as well as 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion) is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Effective September 29, 2009, entitlement to a separate 10 
percent evaluation for the service-connected status post ACL 
surgery of the left knee (based on recurrent subluxation or 
lateral instability) is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a higher initial evaluation of 20 percent for the 
service-connected status post ACL surgery of the left knee (based 
on limitation of motion as well as dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion) is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


